Citation Nr: 0720070	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-03 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, to include manic depression and bipolar disorder.  

3.  Entitlement to service connection for a neck disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from May 1984 to 
March 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.  The claims are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND

Entitlement to service connection for a low back disability

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Any error in a VCAA 
notice is presumed to be prejudicial, including errors with 
respect to the timing of the notice (notice required to be 
provided prior to the initial adjudication of the claim).  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

With respect to his low back claim, the RO attempted to 
advise the veteran of the four elements required by Pelegrini 
II in an August 2005 letter, and readjudicated this claim in 
a March 2006 supplemental statement of the case (SSOC).  
While the August 2005 VCAA notice letter post-dated the 
initial RO adjudication of the back claim in September 2003, 
the readjudication of the claim by way of the March 2006 SSOC 
cured the timing defect.  However, the August 2005 VCAA 
notice letter was not adequate with respect to informing the 
appellant about the information and evidence that he was 
expected to provide to support his claim.  Indeed, the letter 
was very confusing in this regard because it instead 
attempted to discuss what he needed to submit in order to 
reopen his previously denied claim for service connection for 
a psychiatric disability.  

Because the Board cannot find that the error contained in the 
VCAA notice with respect to the back claim did not affect the 
essential fairness of the adjudication, a remand is required 
to provide a legally adequate notice.  Moreover, to date, VA 
has not provided the veteran with specific notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the low back disability, should service 
connection be granted, as is required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

New and material evidence to reopen claim for service 
connection for a psychiatric disability 

With respect to claims to reopen, VA must, as part of the 
VCAA duty to notify, advise claimants as to the type of 
evidence needed to reopen a claim, i.e., the meaning of the 
terms "new" and "material," in addition to what is 
required to substantiate each element of a claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  VA must also notify the claimant of what constitutes 
"material" evidence in the context of his or her particular 
claim to reopen, which includes notice as to the basis on 
which the underlying claim for service connection was 
previously denied by VA.  Id.  

In letters sent in March 2003 and August 2005, the RO advised 
the veteran, in very general terms, of the type of evidence 
needed to reopen his previously denied claim for service 
connection.  Yet neither of these letters, nor any others 
issued by the RO during this appeal period, included notice 
as to the meaning of the terms "new" and "material" 
specifically with regard to the basis of the March 1999 
denial of service connection for a psychiatric condition, 
i.e., that service medical records do not reflect any 
aggravation of a preexisting paranoid schizophrenia, or any 
complaints of, or treatment for, any psychiatric symptoms 
while on active duty.  Consequently, this claim also must be 
remanded to ensure that the veteran is provided sufficient 
VCAA notice in compliance with Kent.  

Additionally, at his Board hearing, the veteran indicated 
that he had been recently been treated for psychiatric 
symptoms at the VA Medical Center (VAMC) in Detroit, 
Michigan.  These records of VA treatment may prove relevant 
to his claim to reopen, and therefore should be sought on 
remand.  

Service connection for a neck disability 

Service medical records reflect, in pertinent part, that no 
neck disabilities were reported or found at the veteran's May 
1984 enlistment examination.  In February 1987, the veteran 
was seen in an outpatient setting complaining of a two-hour 
history of neck pain.  He denied any trauma or strain.  
Examination revealed no discoloration or swelling to the 
cervical area.  Range of motion was decreased approximately 
20 to 30 percent and pain was located at C5-C6.  The 
assessment was possible muscle strain.  The veteran insisted 
that this was "more than just a stiff neck," and was given 
a neck brace.  He was also seen in an emergency room setting 
that day, reporting that he had a constant, throbbing pain at 
the base of his neck.  He reported that the day before he had 
been pulling on a line from a barge.  Examination revealed 
decreased range of motion and palpable muscle spasms, and he 
was assessed as having "spasmatic torticollis."  He was 
given medication and assigned to light duty for one week.  At 
his March 1987 discharge examination, the spine was noted to 
be normal.  

There is no evidence that the veteran was treated for a 
chronic neck condition within one year following his 
discharge from service.  However, there is evidence of a 
current neck disability.  In May 2006 letter, a private 
chiropractor, Dr. Perkins, noted that an x-ray of the 
cervical spine revealed moderate degenerative spondylosis 
from C3 to C7, with moderately large anterior osteophytes and 
degenerative disc changes, as well as mild posterior spurring 
and uncinate arthrosis at C4 through C6.  Dr. Perkins 
diagnosed the veteran as having cervical spondylosis, and 
opined that his spinal complaints "appear reasonably 
consistent with the history which he reported to us.  There 
is a reasonable medical probability that his current 
condition is a result of the injury that he reported to us."  

While Dr. Perkins states that the veteran's current neck 
condition is related to an "injury" (presumably a reference 
to the rope-pulling incident during service), he provides no 
rationale or explanation how this current disability could be 
connected to an incident which occurred nearly 20 years 
before.  Further, there is no indication that Dr. Perkins had 
the veteran's service medical records to review as part of 
his examination for purposes of reviewing the contemporaneous 
treatment records.  Nevertheless, because there is evidence 
of in-service complaints of neck pain and treatment, as well 
as an indication of a current disability, the Board finds 
that the neck claim must be remanded for purposes of 
obtaining a VA examination and opinion on the subject of 
nexus.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  Send the veteran and his 
representative a fully adequate VCAA duty 
to notify letter with respect to his 
claims for service connection for a low 
back disability, and to reopen his 
previously denied claim for service 
connection for a psychiatric disability.  

2.  With any needed assistance from the 
veteran, seek any clinical records of VA 
treatment for psychiatric symptoms at the 
Detroit VAMC from May 2006 to the 
present.  

3.  Schedule the veteran for an 
orthopedic examination of his neck.  The 
claims folder must be made available to 
the examiner for review.  Such tests as 
the examiner deems necessary, if any, 
including x-rays, should be performed.  
The examiner is requested to provide a 
medical opinion with respect to the 
following questions:

a.  Does the veteran currently have 
a neck disability, to include 
arthritis?

b.  If so, please review the service 
medical records, which include 
references to treatment for neck 
pain in February 1987 during 
service.  Is it at least as likely 
as not (i.e., at least a 50 percent 
probability) that the current neck 
disability had its onset in service, 
or was manifested to a compensable 
degree within one year of discharge 
in March 1987?  

4.  Thereafter, if the claims on appeal 
remain denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
legal authority.  Allow an appropriate 
period of time for response.

A veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  All remands require 
expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

